Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of August 28,
2014, between Authentidate Holding Corp., a Delaware corporation (the
“Company”), and the purchaser identified on the signature page hereto (the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to the Purchaser and
certain other qualified investors, and the Purchaser desires to purchase from
the Company, the number of units (the “Units”) set forth on the Purchaser’s
signature page hereof, with each unit consisting of (i) one (1) share of common
stock, par value $0.001 per share (the “Common Stock”) and (ii) one (1) Common
Stock purchase warrant to purchase 0.33 of one share of Common Stock, as more
fully described in this Agreement (the “Offering”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement
(including in the preamble and recitals above), for all purposes of this
Agreement, the following terms have the meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.

“Closing Bid Price” shall mean the most recently reported closing consolidated
bid price of the Company’s Common Stock published by the Nasdaq Stock Market
determined as of the date that this Agreement is executed by the Purchasers and
the Company.

“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the parties hereto, and all conditions precedent to (i) the
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the securities comprising the Units, in each case, have
been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
Options, warrants, Convertible Securities, or other instruments that is at any

 

1



--------------------------------------------------------------------------------

time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act relating to the Units in the form
filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“knowledge of the Company” means the actual knowledge of the Company as opposed
to implied or ascribed knowledge.

“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

“Majority in Interest” shall mean the holders of at least a majority (50.1%) of
the aggregate number of the shares of Common Stock and Warrants issued hereunder
then outstanding at the time of such determination.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Per Unit Purchase Price” equals $0.71, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Premium” means such amount payable in addition to the “Per Unit Purchase Price”
as is required in accordance with the listing rules of the Nasdaq Stock Market
in order to ensure that the Offering does result in the issuance of securities
to officers, directors, employees and consultants (as such term is contemplated
under the Nasdaq Listing Rules) of the Company at a price per share below the
most recent Closing Bid Price of the Company’s Common Stock prior to the
execution of this Agreement.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(f).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

2



--------------------------------------------------------------------------------

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(s).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means the aggregate amount to be paid for the Units
purchased hereunder as specified below the Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Trading Day” means a day on which the Principal Market (as defined in
Section 3.1(f) below) is open for trading.

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, and any successor transfer agent of the Company.

“Warrants” means, collectively, the Warrants delivered to the Purchasers at
Closing in accordance with the terms and conditions of this Agreement, which
Warrants shall be initially exercisable at an exercise price of $0.8875 per
share, with a term of exercise of 54 months, provided that such warrants are not
exercisable for the first six (6) months following issuance, and which shall be
in the form of Exhibit A attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchasers, severally and
not jointly, agree to purchase, up to an aggregate of $2,500,000 of Shares and
Warrants. Each Purchaser shall deliver to the account designated by the Company,
via wire transfer or a certified check, immediately available funds equal to
such Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser and the Company shall deliver to each Purchaser its
respective Shares and a Warrant as

 

3



--------------------------------------------------------------------------------

determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Closing. The
Subscription Amount payable by a Purchaser that is an officer, director,
employee or consultant (as such term is contemplated under the Nasdaq Listing
Rules) of the Company, or an entity affiliated with such a person, is the sum of
(i) the product of the Per Unit Purchase Price multiplied by the aggregate
number Units to be purchased by such a Purchaser, plus (ii) the Premium ascribed
to such Units, as determined in accordance with the listing rules of the Nasdaq
Stock Market. The Subscription Amount payable by other Purchasers shall be equal
to the product obtained by multiplying the Per Unit Purchase Price by the number
of Units being purchased by such Purchaser. Upon satisfaction of the covenants
and conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of the Company or such other location as the parties shall mutually
agree. The Closing of the purchase and sale of the Units hereunder shall occur
in accordance with Rule 15c6-1 promulgated under the Exchange Act.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver on an expedited basis via The Depository Trust
Company Deposit or Withdrawal at Custodian system (“DWAC”) (or as evidenced by
physical certificates if appropriate) the number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Unit Purchase Price,
registered in the name of such Purchaser;

(iii) a Warrant issued as part of the Units purchased hereunder (which Warrants
may be delivered with three Trading Days of the Closing Date); and

(iv) the Prospectus and Prospectus Supplement (as defined below) (which may be
delivered in accordance with Rule 172 under the Securities Act).

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company, the following:

(i) this Agreement duly executed by such Purchaser; and

(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met or waived by the Company:

(i) each of the representations and warranties of the Purchaser contained herein
shall be true and correct in all respects (in the case of any representation or
warranty containing a materiality or Material Adverse Effect qualification) or
in all material respects (in the case of any representation or warranty not
containing a materiality or Material Adverse Effect qualification) at the
Closing Date as if made on and as of such date, and all covenants and agreements
contained herein to be performed on the part of the Purchaser and all conditions
contained herein to be fulfilled or complied with

 

4



--------------------------------------------------------------------------------

by the Purchaser at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with; and

(ii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met or waived by the Purchaser:

(i) each of the representations and warranties of the Company contained herein
shall be true and correct in all respects (in the case of any representation or
warranty containing a materiality or Material Adverse Effect qualification) or
in all material respects (in the case of any representation or warranty not
containing a materiality or Material Adverse Effect qualification) at the
Closing Date as if made on and as of such date, and all covenants and agreements
contained herein to be performed on the part of the Company and all conditions
contained herein to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with,
unless such conditions have been waived;

(ii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iii) from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Principal Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing), and, at any time
prior to the Closing Date, trading in securities generally shall not have been
suspended or limited, or minimum prices shall not have been established on the
New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, or in the over-the-counter market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing;

(iv) each Issuer Free Writing Prospectus, if any, and the Prospectus, shall have
been filed with the Commission within the applicable time period prescribed for
such filing by, and in compliance with, the Securities Act; and

(v) no action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or result in a
Material Adverse Effect on the Company; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or result in a Material Adverse Effect on the Company.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:

 

5



--------------------------------------------------------------------------------

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act for a primary offering. A Registration Statement on Form S-3
(No. 333-183093) with respect to the Securities, including a base prospectus
(the “Base Prospectus”), and such amendments to such registration statement as
may have been required prior to the date of this Agreement, has been prepared by
the Company pursuant to and conforms in all material respects with the
requirements of the Securities Act, and has been filed with the Commission under
the Securities Act. Such Registration Statement has been declared effective by
the Commission. Copies of such registration statement, including any amendments
thereto, each related prospectus (meeting the requirements of Rules 430, 430A or
430B under the Securities Act) contained therein, and the exhibits, financial
statements and schedules thereto have heretofore been delivered by the Company
to the Purchaser. A final prospectus supplement containing information permitted
to be omitted at the time of effectiveness by Rules 430A or 430B under the
Securities Act will be filed by the Company with the Commission in accordance
with Rule 424(b) under the Securities Act. The term “Registration Statement” as
used herein means the aforementioned registration statement as amended at the
time it became effective by the Commission under the Securities Act (the
“Effective Date”), including the Base Prospectus and financial statements, all
exhibits and all documents and filings incorporated by reference therein and, if
applicable, the information deemed to be included by Rules 430A, 430B or 430C
under the Securities Act. If an abbreviated registration statement is prepared
and filed with the Commission in accordance with Rule 462(b) under the
Securities Act (an “Abbreviated Registration Statement”), the term “Registration
Statement” as used in this Agreement includes the Abbreviated Registration
Statement. The term “Prospectus” as used herein means, together with the Base
Prospectus, the final prospectus supplement relating to the Units as filed with
the Commission pursuant to Rule 424(b) under the Securities Act that discloses
the public offering price and other final terms of the Units, and includes the
documents and filings incorporated by reference therein. Any reference in this
Agreement to the Registration Statement, Base Prospectus or the Prospectus shall
include the documents and filings incorporated by reference therein. All
references in this Agreement to financial statements and schedules and other
information or reports that is “contained,” “included,” “described,”
“referenced,” “disclosed,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus (and all other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information or reports (including the Company’s reports
filed with the Commission pursuant to the Exchange Act) that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus, as the case may be. The Prospectus delivered to the Purchaser
for use in connection with the offering of the Units has been and will be
identical to the version thereof transmitted to the Commission for filing via
the Electronic Data Gathering Analysis and Retrieval System, except to the
extent permitted by Regulation S-T. For purposes of this Agreement, the words
“amend,” “amendment,” “amended,” “supplement” or “supplemented” with respect to
the Registration Statement or the Prospectus shall mean amendments or
supplements to the Registration Statement or the Prospectus, as the case may be,
as well as the documents and filings filed after the date of this Agreement or
the issue date of the Base Prospectus or the Prospectus, as the case may be, and
are deemed to be incorporated therein by reference.

(b) Neither the Commission nor any state or other jurisdiction or other
regulatory body has issued, and neither is, to the knowledge of the Company,
threatening to issue, any stop order under the Securities Act or other order
suspending the effectiveness of the Registration Statement (as amended or
supplemented) or preventing or suspending the use of the Prospectus or
suspending the qualification or registration of the Units for offering or sale
in any jurisdiction nor instituted or, to the knowledge of the Company,
threatened to institute proceedings for any such purpose. The Registration
Statement at the Effective Date, as of 5:30 p.m., New York City time, on the
date hereof (the “Initial Time of Sale”) and at all times during which a
prospectus is required by the Securities Act to be delivered in connection with
the sale of the Units (the “Prospectus Delivery Period”), and the Prospectus and
any amendments or supplements thereto or to the Registration Statement when they
are filed with the Commission or become effective, as the case may be, contain
or will contain, as the case may be, all

 

6



--------------------------------------------------------------------------------

statements that are required to be stated therein by, and in all material
respects conform or will conform, as the case may be, as of the date of its
delivery to the Purchaser and at all times during the Prospectus Delivery
Period, to the requirements of, the Securities Act. Neither the Registration
Statement nor any amendment thereto, as of the applicable effective date,
contains or will contain, as the case may be, any untrue statement of a material
fact or omits or will omit to state any material fact required to be stated
therein or necessary to make the statements therein, not misleading. Neither the
Prospectus nor any supplement thereto contains, as of the date thereof, or will
contain, as the case may be, any untrue statement of a material fact or omits or
will omit to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Prospectus contains all information required
under the Securities Act with respect to the Units and the distribution of the
Units. Each of the documents incorporated by reference or deemed to be
incorporated by reference in the Registration Statement at the time such
document was filed with the Commission, or at the time such document became
effective, as applicable, complied in all material respects with the
requirements of the Exchange Act. Any future documents incorporated by reference
so filed, when they are filed, will comply in all material respects with the
requirements of the Exchange Act. No such incorporated document as described in
either of the prior two sentences contained or will contain any untrue statement
of a material fact or omit, or will omit, to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they are made, not misleading; and, when read
together and with the other information in the Prospectus, at the time the
Registration Statement became effective, as of the date hereof, at the Initial
Time of Sale and at the Closing Date, each document incorporated by reference
into the Registration Statement did not or will not, as the case may be, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.

(c) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
power and authority (corporate and otherwise) to own its properties and conduct
its business as described in the Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

(d) The Company has the full corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and
other than with respect to the Required Approvals (as defined in Section 3.1(f))
no further consent or action is required by the Company, its Board of Directors
or its shareholders. Each of the Transaction Documents has been (or upon
delivery will be) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable (x) general
equitable principles and bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws in effect which affect creditors’ rights
generally, or (y) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies or (z) insofar as indemnification
and contribution provisions may be limited by applicable law. Subject to the
Required Approvals, the execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents in effect as of the date of execution
of this Agreement, or (ii) subject to obtaining the Required Approvals (as
defined below), conflict with, breach, or constitute a

 

7



--------------------------------------------------------------------------------

default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Permit (as defined below), agreement, mortgage, indenture, credit facility,
indebtedness or other instrument (evidencing a Company indebtedness or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except in the
case of each of clauses (ii) and (iii) immediately above, such as could not,
individually or in the aggregate: (a) adversely affect the legality, validity or
enforceability of this Agreement and any other Transaction Documents executed in
connection with the transactions contemplated hereunder, (b) could reasonably be
expected to have or result in a material adverse effect on the results of
operations, assets, business, management, operations or financial condition of
the Company and its subsidiaries, taken as a whole, or (c) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Documents (any of foregoing clauses (a), (b) or (c), a
“Material Adverse Effect”).

(e) Neither the Company nor any of its subsidiaries is (i) in violation of its
certificate of incorporation, bylaws or other organizational or charter
documents in effect as of the date of execution of this Agreement or (ii) in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any agreement, mortgage, indenture, credit
facility, indebtedness or other instrument (evidencing a Company indebtedness or
otherwise) or other understanding to which the Company or any of its
subsidiaries is a party or by which any property or asset of the Company or any
of its subsidiaries is bound or affected, except such as could not, individually
or in aggregate, have a Material Adverse Effect.

(f) The Company is not required to obtain any consent, approval, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, or qualification of, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filings required by Section 4.1 of this Agreement, (ii) the
filing with the Commission of a Prospectus Supplement, (iii) notification for
the listing of the shares of Common Stock issued as part of the Units by the
Nasdaq Stock Market (the “Principal Market”) for trading thereon in the manner
required thereby, (iv) applicable state securities filings, and (v) such
consents, waivers and authorizations that shall be obtained prior to the Closing
(collectively, the “Required Approvals”).

(g) Each of the Company and its subsidiaries is, and at all times in the last
three years has been, in full compliance with all laws, statutes, rules,
regulations, or guidance applicable to the conduct of the Company’s business,
taken as a whole, except where such noncompliance would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect. None of
the Company, its subsidiaries, or agents operating on its behalf have received
any notice or claim from any third party alleging that the Company’s actions
violate any applicable laws governing the privacy, storage, distribution or
solicitation of personal information, including, without limitation, under the
Health Insurance Portability and Accountability Act, as amended, and the rules
and regulations promulgated thereunder.

(h) All corporate action required to be taken by the Company for the
authorization, issuance and sale of the Units has been duly and validly taken.
When the shares of Common Stock and Warrants comprising the Units and the shares
of Common Stock issuable upon exercise of the Warrants have been issued and
delivered against payment therefor as provided herein and in the Warrants, as
the case may be, such shares of Common Stock, when so issued and delivered, and
such shares of Common

 

8



--------------------------------------------------------------------------------

Stock issuable upon exercise of the Warrants, when issued upon exercise of the
Warrants, will be duly and validly issued, fully paid and non-assessable and the
Purchasers or other persons in whose names such securities are registered will
acquire good and valid title to such securities, in each case free and clear of
all Liens. The Units (and the securities comprising the Units) will conform in
all material respects to the description thereof contained in the Registration
Statement and the Prospectus. Subject to the Required Approvals, no further
approval or authority of the stockholders or the Board of Directors of the
Company will be required for the issuance and sale of the Units, the shares of
Common Stock comprising part of the Units, the Warrants or the shares of Common
Stock issuable upon exercise of the Warrants as contemplated herein. The
Warrants conform, or when issued will conform, to the description thereof
contained in the Prospectus and have been duly and validly authorized by the
Company and upon delivery to the Purchaser at the Closing Date will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally or subject to general principles of equity. The sale of the
securities contemplated by this Agreement is in compliance with the requirements
set forth in Instruction I.B.6 of Form S-3. The issuance by the Company of the
Common Stock and Warrants which comprise the Units has been registered under the
Securities Act and the shares of Common Stock and Warrants which comprise the
Units are freely transferable by the Purchaser without restriction as described
in the Prospectus.

(i) The capitalization of the Company is as set forth in the SEC Reports. The
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than the exercise of employee stock options
under the Company’s stock incentive plans, the issuance of shares of Common
Stock or Common Stock Equivalents to employees or members of the Board of
Directors pursuant to the Company’s equity incentive plans, pursuant to the
conversion and/or exercise of Common Stock Equivalents outstanding prior to the
date hereof and as described in the SEC Reports and pursuant to the terms and
conditions for the payment of dividends pursuant to the Certificate of
Designations, Preferences and Rights and Number of Shares of Series D
Convertible Preferred Stock. Except as a result of the purchase and sale of the
Securities or as described in the SEC Reports, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as disclosed in the SEC Reports, the issuance and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. Except as set forth in the SEC Reports, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

(j) Except as disclosed in the SEC Reports, there are no legal or governmental
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
to which the Company or any of its subsidiaries is or may be a party or of which
property owned or leased by the Company or any of its subsidiaries is or may be
the subject, or related to environmental or discrimination matters, which
actions, suits or proceedings, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. No labor disturbance by the
employees of the Company or any of its

 

9



--------------------------------------------------------------------------------

subsidiaries exists or, to the knowledge of the Company, is imminent that would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its subsidiaries is a party or subject to the provisions of any
material injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body, that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(k) Except as disclosed in the SEC Reports, each of the Company and its
subsidiaries owns or has the valid right to use all Intellectual Property (as
defined below) necessary for the conduct of the businesses of the Company and
its subsidiaries in the manner described in the Prospectus as now conducted or
proposed to be conducted. Except as disclosed in the SEC Reports, (i) to the
knowledge of the Company, no third party has infringed, misappropriated, diluted
or otherwise violated in any material respect any Intellectual Property rights
of the Company or any of its subsidiaries, and no claims for any of the
foregoing have been brought against any third party by the Company or any of its
subsidiaries; (ii) the Intellectual Property owned by the Company or its
subsidiaries and, to the knowledge of the Company, the Intellectual Property
licensed to the Company or its subsidiaries have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding, investigation or claim
challenging the validity, enforceability, scope, issuance/registration, use or
ownership of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (iii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others that the Company or any of its subsidiaries infringes,
misappropriates, dilutes or otherwise violates any Intellectual Property of
others, and none of the Company or any of its subsidiaries has received any
written notice of any such claim, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (iv) each of the Company and
its subsidiaries has taken commercially reasonable steps, consistent with
industry standards, to maintain and protect all Intellectual Property that is
material to the conduct of its business; and (v) to the knowledge of the
Company, no current or former employee of the Company or any of its subsidiaries
is in or has ever been in violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, nondisclosure agreement or any
restrictive covenant where the basis of such violation relates to such
employee’s employment with the Company or any of its subsidiaries, or actions
undertaken by the employee while employed with the Company or any of its
subsidiaries, as applicable. The term “Intellectual Property” as used herein
means all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade dress, domain names, copyrights, licenses,
inventions, trade secrets, technology, software, systems, know-how and other
intellectual property and proprietary rights.

(l) The Company does not own any real property. The Company and its subsidiaries
have good and marketable title to all tangible properties and assets described
in the SEC Reports as owned by it, in each case free and clear of all Liens,
except such as (i) are described in the SEC Reports or (ii) do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries. Any
real property and buildings held under lease by the Company and its subsidiaries
are held by them under valid, subsisting and enforceable leases with such
exceptions as do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.

(m) The Company and its subsidiaries possess all licenses, certificates,
clearances, authorizations or permits issued by the appropriate governmental or
regulatory agencies or authorities (collectively, “Permits”) that are necessary
to enable them to own, lease and operate their respective properties and to
carry on their respective businesses as presently conducted, except where the
failure to possess such licenses, certificates, authorization or permits would
not reasonably be expected to have a Material Adverse Effect. The Company has
not received notice of any revocation or modification of any

 

10



--------------------------------------------------------------------------------

such Permits and has no reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course. Except as
disclosed in the SEC Reports, the Company has not received any Form 483 notice
of adverse finding from the U.S. Food and Drug Administration (“FDA”), warning
letter, untitled letter or other correspondence or notice from FDA or any other
governmental or regulatory authority alleging or asserting noncompliance with
any applicable laws or any Permits. The Company has filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
applicable laws or Permits and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct on the date filed in all material respects (or were
corrected or supplemented by a subsequent submission).

(n) The Company, on behalf of itself and its subsidiaries, carries, or is
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is customary for companies engaged in
similar businesses in similar industries. All policies of insurance of the
Company and its subsidiaries are in full force and effect; each of the Company
and its subsidiaries is in compliance with the terms of such policies in all
material respects; and none of the Company or its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not reasonably be expected to have a Material
Adverse Effect.

(o) Each of the Company and its subsidiaries (i) is in compliance in all
material respects with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (ii) has received and is in
compliance with all Permits required of it under applicable Environmental Laws
to conduct its business and (iii) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except where such non-compliance with Environmental Laws, failure to receive
required Permits, or liability would not, individually or in the aggregate, have
a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in the Prospectus. The Company
has not been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended.

(p) The Company has filed all federal, state, local and foreign income and
franchise tax returns required to be filed through the date hereof, subject to
permitted extensions, and has paid all taxes due thereon, and no tax deficiency
has been determined adversely to the Company, nor does the Company have any
knowledge of any tax deficiencies that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no pending dispute with any
taxing authority relating to the Company’s payment of taxes in any material
amount except which the Company is contesting in good faith and the Company has
no knowledge of any proposed liability for any tax to be imposed upon the
properties or assets of the Company for which there is not an adequate reserve
reflected in the Company’s financial statements included or incorporated by
reference in the Prospectus.

(q) Neither the Company, nor any of its Affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Units to be integrated with

 

11



--------------------------------------------------------------------------------

prior offerings by the Company for purposes of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Principal Market. Except as disclosed in the SEC Reports, the
Company has not, in the twelve (12) months preceding the date hereof, received
notice from the Principal Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Market.
The issuance and sale of the Units hereunder does not contravene, in a manner
which is expected to have a Material Adverse Effect, the rules and regulations
of the Principal Market and no stockholder approval is required for the Company
to fulfill its obligations under the Transaction Documents. The Common Stock has
been registered pursuant to Section 12(b) of the Exchange Act and is currently
listed on the Principal Market.

(r) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto, documents incorporated by reference therein and
any prospectus, prospectus supplement, amendment or supplement filed in relation
thereto, together with the Prospectus and the Prospectus Supplement, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act.

(s) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, applicable to it, and the applicable
rules and regulations promulgated thereunder by all government and regulatory
authorities and agencies. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain accountability for assets, (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect thereto. The Company has established and maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15 and
Rule 15d-15 under the Exchange Act) and “internal control over financial
reporting” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act). The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures and the
Company presented in its Form 10-Q for the fiscal quarter ended March 31, 2014,
the conclusions of the Company’s certifying officers about the effectiveness of
such disclosure controls and procedures.

(t) The financial statements of the Company, together with the related schedules
and the notes thereto, included or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with applicable
accounting requirements and the applicable requirements of the Securities Act
and Exchange Act as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. EisnerAmper

 

12



--------------------------------------------------------------------------------

LLP, who has audited certain financial statements of the Company, are
independent registered public accountants as required by the Securities Act and
Exchange Act and have been appointed by the Company’s audit committee (if so
empowered by the Board of Directors) comprised only of independent directors, or
by the Board of Directors, as the case may be.

(u) Since the date of the latest audited financial statements included in the
SEC Reports, except as disclosed in the SEC Reports: (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or could result in a Material Adverse Effect, (ii) the Company has not incurred
any liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, and (iv) other than with respect to
the Company’s outstanding shares of Series B Convertible Preferred Stock and
Series D Convertible Preferred Stock, the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock. Except for the issuance of the Units contemplated by this
Agreement or as set forth in the SEC Reports, no event, liability or development
has occurred or exists with respect to the Company or its subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.

(v) Except as set forth in or incorporated into the SEC Reports and except to
the extent that such persons are purchasing Units hereunder, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case as would be required
to be disclosed pursuant to the requirements of Item 404 of Regulation S-K.

(w) Neither the Company nor, to the knowledge of the Company, any other Person
acting for or on behalf of the Company including, without limitation, any
director, officer, agent or employee of the Company or any of its subsidiaries,
has, directly or indirectly, while acting on behalf of the Company or any of its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses, or received or retained any funds,
relating to political activity; (ii) made any unlawful payment from corporate
funds to, or received or retained any unlawful funds from, foreign or domestic
government officials or employees or to or from foreign or domestic political
parties or campaigns; (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any other unlawful payment or
received or retained any other unlawful funds.

(x) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the

 

13



--------------------------------------------------------------------------------

Money Laundering Laws is pending or, to the knowledge of the Company,
threatened, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect.

(y) Except as set forth in the SEC Reports, neither the Company, nor any
director or officer thereof, is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, or any criminal statute during the term of
such director or officer’s tenure with the Company, nor, to the knowledge of the
Company, prior to such tenure that is of a nature that would be required to be
disclosed pursuant to Item 103 of Regulation S-K with regard to the Company or
Item 401 of Regulation S-K with regard to the Company’s officers or directors.
There has not been, and to the knowledge of the Company, there is not pending or
threatened, any investigation by the Commission involving the Company, other
than routine reviews of the its Commission filings which are not currently
pending with respect to the SEC Reports or the Registration Statement. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

(z) Any statistical, industry-related or market-related data included or
incorporated by reference in the Registration Statement and SEC Reports are
based on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.

(aa) Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any affiliate, joint venture
partner or other person or entity, which, to the Company’s knowledge, will use
such proceeds for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(bb) The Company is not an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(cc) The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Units or the securities comprising
the Units, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Units or the securities comprising the
Units, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to a placement agent in
connection with the placement of the Securities or as otherwise set forth in the
Prospectus Supplement.

The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than the Registration Statement, the Prospectus, and
those representations and warranties specifically set forth in this Agreement.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

(a) The Purchaser is either an individual or an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate,

 

14



--------------------------------------------------------------------------------

partnership or limited liability company power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement and performance by the Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Purchaser. This Agreement has been duly executed by the Purchaser,
and when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) The execution, delivery and performance of the Transaction Documents to
which it is a party by such Purchaser and the consummation by such Purchaser of
the transactions contemplated thereby do not and will not: (i) conflict with or
violate, if such Purchaser is an entity, any provision of the Purchaser’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) violate, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse or time or both) of, any agreement, credit facility, debt
or other instrument to which such Purchaser is a party or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which such Purchaser
is subject (including federal and state securities laws and regulations) or by
which any property or asset of such Purchaser is bound or affected; except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not individually or in the aggregate, reasonably be
expected to have a material adverse effect on the transactions contemplated
hereby or in the other Transaction Documents or the authority or ability of such
Purchaser to perform it obligations under the Transaction Documents.

(c) The Purchaser is acquiring the Units as principal for its own account and
not with a view to or for distributing or reselling such Units or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Units in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Units in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell the Units or any part thereof in
compliance with applicable federal and state securities laws). The Purchaser is
acquiring the Units hereunder in the ordinary course of its business.

(d) Other than consummating the transactions contemplated hereunder, the
Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or sales, including Short Sales, of the securities of the Company during the
period commencing as of the time that the Purchaser first became aware of the
proposed transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Units
covered by this Agreement. Other than to other Persons party to this Agreement
and its Affiliates and their respective investment advisors, agents, counsel and
other advisors, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including

 

15



--------------------------------------------------------------------------------

the existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

(e) At the time such Purchaser was offered the Units, it was, and as of the date
hereof it is, and on each date on which it exercises any Warrants, it will be
either: (i) an “accredited investor” as defined in Rule 501(a) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Units and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Units and,
at the present time, is able to afford a complete loss of such investment.

(f) Such Purchaser represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Prospectus, which is a part of the Registration
Statement, the documents incorporated by reference therein and any free writing
prospectus, prior to or in connection with the receipt of this Agreement. Such
Purchaser acknowledges that, prior to the delivery of this Agreement to the
Company, such Purchaser will receive certain additional information regarding
the offering contemplated by this Agreement, including pricing information. Such
information may be provided to the Purchaser by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

(g) Such Purchaser acknowledges that it has had the opportunity to review the
Transaction Documents (including all exhibits and schedules thereto), the
Registration Statement, and the SEC Reports and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Such Purchaser acknowledges
and agrees that no Affiliate has made or makes any representation as to the
Company or the quality of the Securities and that any Affiliate may have
acquired non-public information with respect to the Company which such Purchaser
agrees need not be provided to it.

(h) Such Purchaser has no present intent to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

(i) Each Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to him, her or it in
connection with this Agreement and the transactions contemplated herein,
including the prospective investment in the Securities, constitutes legal, tax
or investment advice. Each Purchaser has consulted such legal, tax and
investment advisors as he, she or it, in his, her or its sole discretion, has
deemed necessary or appropriate in the circumstances. The Purchaser is not
relying on the Company or its counsel in this regard.

 

16



--------------------------------------------------------------------------------

(j) Each Purchaser understands that his, her or its subscription for the Units
forms part of a larger offering of Units by the Company as described herein.
Each Purchaser understands that there is no minimum aggregate subscription
required to close the Offering.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Securities Laws Disclosure; Publicity. The Company shall, by 9:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release disclosing the material terms of the transactions contemplated
hereby. The Company shall, by 5:30 p.m. (New York City time) on the fourth
Trading Day immediately following the date hereof, file a Current Report on Form
8-K disclosing the material terms of the transactions contemplated hereby and
including the form of this Agreement as an exhibit thereto. From and after the
issuance of such press release and Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to the Purchaser by the
Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement. The Company and the Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of the
Purchaser, or without the prior consent of the Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Except as may be required pursuant to
the disclosure requirements pursuant to the Exchange Act, the Company shall not
identify the Purchaser by name in any press release or public filing, or
otherwise publicly disclose the Purchaser’s name, without the Purchaser’s prior
written consent, unless required by law or the rules and regulations of an
applicable securities exchange.

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement which will
subsequently become public information in accordance with Section 4.1, or upon
the filing of the Prospectus, the Company covenants and agrees that neither it,
nor any other Person acting on its behalf, will provide the Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless (i) such Purchaser is an Affiliate of
the Company or (ii) prior thereto the Purchaser shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Purchaser (solely to
the extent it is not an Affiliate of the Company) shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

4.3 Use of Proceeds. Except as set forth in the Prospectus, the Company shall
use the net proceeds from the sale of the Units hereunder for general business
and working capital purposes.

4.4 Indemnification of Purchaser. Subject to the provisions of this Section 4.4
and to the extent permitted by law, the Company will indemnify and hold the
Purchaser, its Affiliates, and their respective directors, managers, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the

 

17



--------------------------------------------------------------------------------

Securities Act and Section 20 of the Exchange Act), and the directors, managers,
officers, shareholders, agents, members, partners, employees and agents (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Damages”) that any Purchaser Party
may suffer or incur due to a claim by a third party as a result of or relating
to (a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or (b) any action instituted
against a Purchaser in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of the
Purchaser, with respect to any of the transactions contemplated by this
Agreement (except to the extent such Damages are based upon a breach of the
Purchaser’s representations, warranties or covenants under this Agreement or any
agreements or understandings the Purchaser may have with any such shareholder or
any violations by the Purchaser of state or federal securities laws or any
conduct by the Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance). If any action shall be brought against the Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
the Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. The Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel (together with any necessary local counsel)
for all Purchaser Parties. The Company will not be liable to the Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by the
Purchaser Party in this Agreement. The Company will not settle any such claim,
action or proceeding without the prior written consent of the Purchaser Party,
which will not be unreasonably withheld or delayed; provided, however, that such
consent shall not be required if the settlement includes a full and
unconditional release satisfactory to the Purchaser Party from all liability
arising or that may arise out of such claim or proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of the Purchaser Party.

4.5 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of any Liens, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue shares of Common Stock issued (i) as part of the
Units purchased pursuant to this Agreement and (ii) upon the exercise of the
Warrants issued as part of the Units purchased pursuant to this Agreement.

4.6 Listing of Common Stock. The Company hereby agrees to use reasonable best
efforts to maintain the listing of the Common Stock on the Principal Market, and
as soon as reasonably practicable (but not later than the Closing Date) to list
all of the shares of Common Stock issued or issuable as part of the Units or
upon exercise of the Warrants on such Principal Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
securities exchange, it will include in such application all of such shares of
Common Stock, and will take such other action as is necessary to cause all of
such shares of Common Stock to be listed on such other securities exchange as
promptly as possible. The Company will take all action reasonably necessary to
continue the listing and trading of its

 

18



--------------------------------------------------------------------------------

Common Stock on such securities exchange and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of such securities exchange.

4.7 Equal Treatment of Purchaser. The sale and purchase of the Units under this
Agreement is, and shall be, on the same terms and conditions offered all other
purchasers of the Units in the Offering. If the Company offers better terms to
any other purchaser of Units in the Offering than are being offered to the
Purchaser under this Agreement, including, without limitation, by amendment or
modification to this Agreement or otherwise, then the Company shall afford
Purchaser offer to sell the Units to the Purchaser on the same terms.

4.8 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.1. The Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.1, the Purchaser will maintain the confidentiality of the existence
and terms of this transaction. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that no Purchaser which is not an Affiliate of the
Company: (i) makes any representation, warranty or covenant hereby that it will
not engage in effecting transactions in any securities of the Company after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.1,
(ii) shall be restricted or prohibited, solely because it is a party to this
Agreement, from effecting any transactions in any securities of the Company in
accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.1 and
(iii) shall have any duty of confidentiality arising under this Agreement to the
Company or its subsidiaries after the issuance of the initial press release as
described in Section 4.1. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
covenants and agreements set forth in the first two sentences of this
Section 4.8 shall only apply with respect to the portion of assets managed by
the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.

4.9 Agreement by Certain Purchasers. Each Purchaser that is an Affiliate of the
Company understands that the Shares, the Warrants, and the Warrant Shares, will
be issued as physical certificates that will bear a restrictive legend in a form
as set forth below and hereby consents to the transfer agent for the Company’s
Common Stock making a notation on its records to implement the restrictions on
transfer described herein. A Purchaser that is an Affiliate of the Company
understands that any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder. Each Purchaser that is an Affiliate of
the Company agrees that the certificates representing the Securities shall bear
a legend is substantially the following form (and a stop-transfer order may be
placed against transfer of such certificates):

NEITHER THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE] MAY BE OFFERED FOR SALE, SOLD,

 

19



--------------------------------------------------------------------------------

TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT (II)
UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONA L BUYER” WITHIN THE
MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by the Purchaser by written
notice to the Company, if the Closing has not been consummated on or before
September 5, 2014, in which case this Agreement shall be of no further force and
effect; provided, however, that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

5.3 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, the Registration Statement and the Prospectus, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address set forth on the signature pages attached hereto prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or e-mail at the facsimile number or e-mail address set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the next Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto, or such other address,
facsimile number or e-mail address as may be designated in writing hereafter, in
the same manner, by the relevant party hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be amended or waived
except in a written instrument signed, (i) in the case of an amendment, by the
Company and Purchasers representing a Majority in Interest, or (ii) in the case
of a waiver, by the party against whom enforcement of any such waiver is sought;
provided that, in the case of waiver by or on behalf of all of the Purchasers,
such written instrument shall be signed by Purchasers representing a Majority in
Interest; and provided, further that that any amendment that would modify this
Section 5.5 shall, in each case, require the approval of each Purchaser to which
such amendment shall apply. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or

 

20



--------------------------------------------------------------------------------

requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Majority in Interest (except by merger,
consolidation or sale of all or substantially all of the Company’s assets). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Units (or securities comprising
the Units), provided that such transferee agrees in writing to be bound, with
respect to the transferred Units, by the provisions of this Agreement that apply
to the “Purchaser.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and the
Purchaser Parties (with respect to Section 4.4) and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms,

 

21



--------------------------------------------------------------------------------

provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

5.12 Replacement of Certificates. If any certificate evidencing the shares of
Common Stock issued or issuable hereunder is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate, but only upon receipt
of evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity or security, if requested.
The applicant for a new certificate under such circumstances shall also pay any
reasonable third-party costs (including indemnity) associated with the issuance
of such replacement certificates.

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

5.14 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices and shares of Common Stock in this Agreement
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement.

5.15 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

5.16 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be

 

22



--------------------------------------------------------------------------------

necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.

5.18 Survival of Representations, Warranties and Agreements. All representations
and warranties made by the Company and the Purchaser herein will survive the
execution of this Agreement, the Closing and the delivery to the Purchaser of
the Units being purchased and the payment therefor until the first anniversary
of the Closing Date. All covenants and other agreements set forth in this
Agreement shall survive the Closing for the respective periods set forth therein
and if no such period is specified until the first anniversary of the Closing
Date.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

AUTHENTIDATE HOLDING CORP.    

Address for Notice:

Connell Corporate Center

300 Connell Drive, 5th Floor Berkeley Heights, NJ 07922

Attn: President

By:  

 

    Fax:   Name:       Title:     With a copy to (which shall not constitute
notice):    

 

Becker & Poliakoff, LLP

45 Broadway

8th Floor

New York, NY 10006

Attn: Michael Goldstein

Fax: 212-557-0295

   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

24



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

Address for Notice of Purchaser:  

 

 

Address for Delivery of certificated Securities for Purchaser (if not same as
address for notice):

 

 

 

Subscription Amount: $        

No. of Units:                  Shares and                      Warrants

Information for Delivery of uncertificated Securities by DWAC:

 

Account Number:  

 

Account Name:  

 

DTC Number:  

 

EIN Number:  

 

¨ Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause
(i) above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

25